DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  The abstract is nothing more than a copy of claim 1


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitasmura (PGPub 2018/0069988) in view of Kobayashi (PGPub 2006/016042)
Mitasmura discloses 1. A medical image processing device comprising circuitry configured to: 
divide a color space into at least two areas by a hue (Mitamura, “[0038] When the biological image P is input to the image processing device 1 via the receiving unit 11, the color information of each pixel of the biological image P is converted from the RGB format into the hue-chroma-lightness color space coordinates, so that a hue value is acquired by the hue acquiring unit 12 (hue acquiring step S1) and a lightness value is acquired by the lightness acquiring unit 13 (lightness acquiring step S2). Then, the color-component selecting unit 14 selects a conversion-target color component of each pixel of the biological image P from G and B based on the hue value of the pixel (color-component selecting step S3). Subsequently, the color-converted-image generating unit 15 generates a color-converted image Q in which the lightness value of each pixel of the biological image P is set as the gradation value of the channel of the same color component as the color component selected by the color-component selecting unit 14 (color-converted-image generating step S4). 
[0039] In this case, a plurality of kinds of organs inside the biological organism have similar colors. Therefore, in a normal color biological image P, it is difficult to distinguish the plurality of kinds of organs from one another. However, because organs have different hues, the plurality of kinds of organs can be distinguished from one another based on hue values. In this embodiment, it is determined which of the plurality of kinds of organs each pixel corresponds to based on the hue value of the pixel acquired from the biological image P, and the hue of the pixel is converted into a hue associated with each kind of organ. Thus, a color-converted image Q in which the organs are displayed with different hues in accordance with the kinds of organs is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing the plurality of kinds of organs from one another in the color-converted image Q. ”; see also [0029] & Fig. 4)
perform different signal processing on the image signal for each divided area of the color space. (Mitamura, “[0038] When the biological image P is input to the image processing device 1 via the receiving unit 11, the color information of each pixel of the biological image P is converted from the RGB format into the hue-chroma-lightness color space coordinates, so that a hue value is acquired by the hue acquiring unit 12 (hue acquiring step S1) and a lightness value is acquired by the lightness acquiring unit 13 (lightness acquiring step S2). Then, the color-component selecting unit 14 selects a conversion-target color component of each pixel of the biological image P from G and B based on the hue value of the pixel (color-component selecting step S3). Subsequently, the color-converted-image generating unit 15 generates a color-converted image Q in which the lightness value of each pixel of the biological image P is set as the gradation value of the channel of the same color component as the color component selected by the color-component selecting unit 14 (color-converted-image generating step S4). 
[0039] In this case, a plurality of kinds of organs inside the biological organism have similar colors. Therefore, in a normal color biological image P, it is difficult to distinguish the plurality of kinds of organs from one another. However, because organs have different hues, the plurality of kinds of organs can be distinguished from one another based on hue values. In this embodiment, it is determined which of the plurality of kinds of organs each pixel corresponds to based on the hue value of the pixel acquired from the biological image P, and the hue of the pixel is converted into a hue associated with each kind of organ. Thus, a color-converted image Q in which the organs are displayed with different hues in accordance with the kinds of organs is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing the plurality of kinds of organs from one another in the color-converted image Q. ”)
** See also [0051] “Because the blood has a red color that is more vivid than the organs A and B, the blood can be clearly distinguished from the organs A and B based on the chroma values. According to this embodiment, it is determined which of the organs A and B and the blood each pixel corresponds to based on the chroma value of the pixel acquired from the biological image P, and the hue of the pixel corresponding to the blood is converted into a hue different from those of the pixels corresponding to the organs A and B. Thus, a color-converted image Q in which the blood and the organs A and B are displayed with different hues is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing not only the plurality of kinds of organs but also the blood from one another in the color-converted image Q.”
	Mitamura is silent to when it enhances the image (either by user instruction or always on) , in particular does not expressly disclose “when an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received”
	Kobayashi discloses “when an instruction signal for changing a brightness level of an image signal captured by a medical observation device is received” (Kobayashi, paragraph 54, “a correction instruction switch 4f for adjusting the brightness of a video image when a live image is displayed and performing contrast correction on an image when a still image or a recorded image is displayed”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to apply Mitamura’s algorithm, when the brightness switch is applied as shown by Kobayashi.	
The suggestion/motivation for doing so would have been as a trigger when to apply brightness correction.

Therefore, it would have been obvious to combine Mitamura with Kobayashi to obtain the invention as specified in claim 1.

Mitasmura in view of Kobayashi discloses 2. The medical image processing device according to claim 1, wherein the circuitry is configured to convert a luminance signal value in the color space in at least one of the at least two areas.   (See claim 1 above)

Mitasmura in view of Kobayashi discloses 3. The medical image processing device according to claim 2, wherein the circuitry is configured to decrease the luminance signal value in an area that is one of the at least two areas and includes a red hue portion when the instruction signal includes an instruction to increase the brightness level.  (Mitamura, [0051] “Because the blood has a red color that is more vivid than the organs A and B, the blood can be clearly distinguished from the organs A and B based on the chroma values. According to this embodiment, it is determined which of the organs A and B and the blood each pixel corresponds to based on the chroma value of the pixel acquired from the biological image P, and the hue of the pixel corresponding to the blood is converted into a hue different from those of the pixels corresponding to the organs A and B. Thus, a color-converted image Q in which the blood and the organs A and B are displayed with different hues is obtained. This is advantageous in that an observer can perform the observation while readily distinguishing not only the plurality of kinds of organs but also the blood from one another in the color-converted image Q.”, discloses changing the pixel values when there is blood (Red Hue).  Mitamura is silent if the luminance is decreased or increased.   As there is a finite number of solutions, it would have been obvious to try decreasing the luminance which makes the other area look brighter )

Mitasmura in view of Kobayashi discloses 4. The medical image processing device according to claim 1, wherein the circuitry is configured to convert a signal value in the color space into a signal value in an RGB color space, and perform different signal processing on signal values in the RGB color space each corresponding to the at least two areas. (Mitamura, paragraph 38, “Subsequently, the color-converted-image generating unit 15 generates a color-converted image Q in which the lightness value of each pixel of the biological image P is set as the gradation value of the channel of the same color component as the color component selected by the color-component selecting unit 14 (color-converted-image generating step S4).”)

Mitasmura in view of Kobayashi discloses 5. The medical image processing device according to claim 1, further comprising an input device configured to receive an input of the instruction signal for changing the brightness level of the image signal. (Kobayashi, Fig. 1 4f, “a correction instruction switch 4f”)

Claims 6-8 are rejected under similar grounds as claim 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662